Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to by the addition of at least one illustrative chemical structure like “Test Compound 1” in Figure 1B.  .  
Claims 1-5, 7-9, 11-31, 35-38, 40-41, 46, 49-55, 59-67, 69, 73-80, 85-87 and 90-97 have been cancelled, claims 32-33, 42-43, 47-48, 56-57, 70-71, 81 and 84 were previously presented, claims 10, 39, 72, 82 and 89 have been amended, the disclosure has been amended at page 1, and no new claims have been added as per the preliminary amendments filed February 15, 2019 and August 25, 2020.  Two Information Disclosure Statements (2 IDSs) filed February 15, 2019 and August 25, 2020 have been received with all cited non-U.S. patent references, annotated, and made of record.  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 71-72, 80-84 and 88-89 remain under examination in the case.  
X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: 
At page 31 at line 19, the chemical structures is erroneous because the 5’-methylene group is missing, but is present in each nucleoside structure found in Scheme 1 at page 101.  See also page 53 at line 10, page 54 at line 11, page 55 at line 7. Page 56 at line 16, page 57 at lines 1 and 7, page 58 at line 8 (but not at line 1 but the structure has an incomplete 4’ to 5’ bond), page 60 at lines  and 14, page 62 and line 1, page 63 at line 1 (see the excellent structure at page 63, line 8), see page 64 at line 1, page 79 at line 1, page 81 at line 21, and page 86 at line 6 wherein the same error reoccurs.  Correct ribosyl ring structures appear at page 101 in Scheme 1 and in all subsequent Schemes appearing on following disclosure pages.  
Appropriate correction is required.  
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 71-72, 80-84 and 88-89  are rejected under 35 U.S.C. §101 because the claimed compounds lack a demonstrated utility or operable utility.  
In claim 6 at line 8, the definition of variable R1 and R4 as “halogen” and variable J is O, S or NR’ generates compounds that are alpha halo ethers, alpha halo thioethers or alpha halo amines  all of which are both highly reactive to water or nucleophilic solvents and otherwise chemically unstable in compounds with other reactive substituents.  Deletion of these alternatives is respectfully requested.  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 71-72, 80-84 and 88-89 are rejected under 35 U.S.C. §112, first paragraph, because the specification, while being enabled for certain disulfide substituents attached to the 2’-ribosyl oxygen, and that have been demonstrated to be glutathione-sensitive, does not reasonably provide enablement for any other 
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  The breadth of the claimed subject matter exceeds the breadth of enabling support because of the incomplete and excessively broad definition of the term “glutathione-sensitive” when applied to 2’-O-substitued ribonucleoside compounds claimed herein, and to the medicinal utility thereof implied by claims defined as pharmaceutical composition claims, or in claim 58 the term “method of reducing expression of a target gene,” but not supported by medicinally relevant test data.  
B.  The nature of the claimed subject matter:  This factor has been addressed in the previous paragraph of this analysis.  
C.  The state of the prior art:  There are a few prior art references which appear to read on the instant claimed subject matter.    
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to synthesize and to test compounds useful in the 
E.  The level of predictability in the art:  In view of the very small number of references cited herein that read on the instant art area, the instant art area has been found to be unpredictable.  
F.  The amount of direction provided by the applicant:  The instant disclosure has provided s few working examples at pages 100-115.
G.  The existence of working examples:  This subject has been addressed in the previous portion of the instant analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 71-72, 80-84 and 88-89 are objected to because of the following informalities: 
In claim 6 at line 3, the chemical structures is erroneous because the 5’-methylene group is missing, but is present in each nucleoside structure found in Scheme 1 at page 101.  See also claim 68 at line 3 and claim 88 at line 3 wherein the same issue reoccurs.  See disclosure page 101, Scheme 1, wherein correct chemical structures have been provided.  
Appropriate correction is required.  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 71-72, 80-84 and 88-89 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 6 at lines 1-2, the term “glutathione-sensitive oligonucleotide” is functional terminology wherein the asserted “glutathione-sensitive” characteristic has not been defined with adequately defined metes and bounds in terms of which particular chemical substituents with what particular chemical moieties can provide this activity in any oligonucleotide.   
In claim 6 at lines 5. 6. 12 and 16-18 the term “substituted” has been presented without additional definition or definition of the metes and bounds intended, incompleteness issues.  These issues reoccurs later in this claim, and in several dependent claims.  
In claim 6 at lines 26 and 75, the Markush group presented is improper, lacking the term -- and -- between the last two members of the group.  
In claim 6 at lines 22-24, the terms “heterocycle,” “heteroaryl,” and “heterocyclic ring” are lacking definition of rings sizes, ring numbers, heteroatoms and substitution locations, incompleteness issues.  These issues reoccur later in this claim and in dependent claims as well.  
In claim 6 at line 82, the term “a ligand optionally connected by any spacer” is incompletely defined because the included terms “ligand” and “spacer” have not been defined with adequate metes and bounds.     
In claim 10 at line 8, the term “Formula IIa” has not been defined in this claim or in claim 6, an incompleteness issue.  This same issue reoccurs in re structures IIIa and IIIb and the structural substituents other than II, III or IV in this claim or in other dependent claims.   See claim 72 in particular.      
In claim 34 at line 2 and claim 42 at line 2, the term “RNAi inhibitor molecule” is a medicinal method of treating limitation and therefore has no patentable weight in a compound claim.  Deletion is respectfully requested.  
In claim 48 at line 4, the term “irreversible modification” is incomplete because the particular subject matter intended has not been specified, an incompleteness issue.  
In claim 68 at line 6, claim 72 at line 26, and claim 89 at line 11, the terms “phosphate mimic” and “phosphoramidate” are both not completely defined.  
In claim 68 at lines 28 and 29, none of the terms “natural nucleobase,” “modified nucleobase” and “universal nucleobase” has been provided with adequately defined metes and bounds.  
In claim 82 at lines 1-13, the process steps provided are incomplete concerning detailed disclosures of starting materials, process reagents, process conditions, and intermediate products.  
In claim 84 at lines 1-2, the products to be generated have not been defined with adequately define metes and bounds in re the chemical modifications necessary to achieve the functionality claimed.  
In claim 88 at lines 19-20, the 5-8 membered ring with an optional heteroatom is incompletely defined as to intended structural limitations.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 71-72, 80-84 and 88-89  are rejected under 35 U.S.C. §102(a)(1) and or (a)(2) as being anticipated by Butora ‘886 (PTO-82 ref. A; US 9,884,886).  
Applicant is referred to the ‘886 reference wherein in its abstract and in claims 1-8 wherein the instant claimed subject matter has been anticipated.  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 71-72, 80-84 and 88-89  are rejected under 35 U.S.C. §102(a)(1) and or (a)(2) as being anticipated by Noe et al. ‘968 (PTO-1449 #2; WO 2015/032968).  
Applicant is referred to the ‘968 reference wherein in its abstract and in claims 1-19 wherein the instant claimed subject matter has been anticipated.  
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
07/31/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600